     Case 2:19-cv-01792-KJM-CKD Document 36 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JAMISIS JERMAINE CALLOWAY,                         No. 2:19-CV-01792-KJM-CKD P
12                            Plaintiff,
13              v.                                          ORDER
14       D. NIEVES, et al.,
15                            Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On October 15, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed a request

23   to correct the amount of the filing fee that is required, which the court construes as objections to

24   the findings and recommendations. ECF No. 34. The court docket also reflects that plaintiff

25   made a $350 partial payment of the filing fee in this case on October 26, 2020.1

26   1
       In his objections, plaintiff incorrectly asserts that $350 is the total amount of filing fees due in
27   this case. However, litigants proceeding in forma pauperis are not required to pay the additional
     $50.00 administrative fee. Since plaintiff’s in forma pauperis status is revoked, he is required to
28   pay this amount as well, resulting in a total of $400 in filing fees.
                                                          1
     Case 2:19-cv-01792-KJM-CKD Document 36 Filed 01/21/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the file, the court
 3   finds the findings and recommendations to be supported by the record and by proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed October 15, 2020, are adopted in full.
 6          2. Defendants’ Motion to Revoke Plaintiff’s In Forma Pauperis Status (ECF No. 25) is
 7   granted.
 8          3. Plaintiff’s IFP status is revoked.
 9          4. The order directing the CDCR to collect the filing fee in monthly installments (ECF
10   No. 11) is vacated.
11          5. Plaintiff is required to furnish the remaining balance of the statutory filing fee of $50 in
12   order to proceed with this action.
13          6. Plaintiff is admonished that the failure to pay the remaining filing fee within thirty days
14   of any order adopting this recommendation will result in dismissal of this action.
15   DATED: January 20, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
